Name: 86/231/EEC: Commission Decision of 18 April 1986 amending Decision 82/913/EEC as regards the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agri-foodstuffs;  Africa
 Date Published: 1986-06-11

 Avis juridique important|31986D023186/231/EEC: Commission Decision of 18 April 1986 amending Decision 82/913/EEC as regards the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community Official Journal L 156 , 11/06/1986 P. 0036 - 0037*****COMMISSION DECISION of 18 April 1986 amending Decision 82/913/EEC as regards the list of establishments in the Republic of South Africa and Namibia approved for the purpose of importing fresh meat into the Community (86/231/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas a list of establishments in the Republic of South Africa and Namibia, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 82/913/EEC (3), as last amended by Decision 84/118/EEC (4); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (5), has revealed that the level of hygiene of certain establishments has altered since the last inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 82/913/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 April 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 381, 31. 12. 1982, p. 28. (4) OJ No L 64, 6. 3. 1984, p. 13. (5) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH IMPORTS OF FRESH MEAT MAY BE AUTHORIZED WITHOUT TIME LIMIT 1.2.3 // // // // Number // Establishment // Address // // // I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2.3 // // // // 22 (1) // Swavleis // Windhoek, Namibia // 47 (1) // Bull Brand Foods // Krugersdorp, Transvaal, RSA (2) // // // (1) Offal excluded. (2) Republic of South Africa. B. Cutting premises 1.2.3 // // // // 27 // Windhoek Wild // Windhoek, Namibia // // // II. PIG MEAT Slaughterhouse and cutting premises 1.2.3 // // // // 43 // Eskort Bacon Co-operative // Estcourt, Natal, RSA // // // III. COLD STORES (Packaged meat only) 1.2.3 // // // // 4 // Table Bay Cold Storage // Cape Town, Cape Province, RSA // 81 // Blue Continent Cold Storage // Durban, Natal, RSA // 83 // Blue Continent Cold Storage // Cape Town, Cape Province, RSA // 84 // Ellerman Cold Storage // Durban, Natal, RSA // 90 // Epping Cold Storage // Cape Town, Cape Province, RSA // 94 // Walvis Bay Cold Storage // Walvis Bay // 95 // Imperial Cold Storage // City Deep, Transvaal, RSA // // // LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Number // Establishment // Address // // // BOVINE MEAT Slaughterhouse and cutting premises 1.2.3 // // // // 23 (1) (2) // Swavleis // Okahandja, Namibia // // // (1) Offal excluded. (2) Until 31 October 1986.